Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 1 when provided the broadest reasonable interpretation in light of the specification, with particular attention drawn towards the limitations “forming a surface treatment layer on the roughened layer to form the copper foil, wherein the surface treatment layer is made of a material including at least one non-copper metal element, and a concentration of the non-copper metal element in the copper foil is smaller than 400ppm; and after the copper foil is heated under 200 0C for 2 hours, and a weight resistivity of the copper foil is less than 0.16 ohm-gram/m2.”
The most relevant prior art is deemed to be previously cited Oguro, Ishii, Arai, Ameen, DiFranco, and Clouser which disclose formation of a high frequency copper foil but does not provide any evidence of inherency or explicit recitation of said property towards the feature of weigh resistivity upon heat treatment under 200 degrees C for 2 hours.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795